

Exhibit 10



[dgletterhead.jpg]


January 22, 2015


J. Kent Wells                                        
Chief Executive Officer
Fidelity Exploration and Production Company
1801 California Street
Suite 2500
Denver, CO 80202


Dear Kent,


In connection with your decision to resign from your positions with the Company,
this letter outlines our agreement for you to remain with the Company through
February 28, 2015.


Your responsibilities:    Given our decision to postpone the marketing of
Fidelity Exploration & Production Company until the pricing environment is more
favorable, it is important that we modify our near-term operating plan and our
long-term strategic plan, such that we maximize the value when we re-initiate
our marketing of Fidelity. This will include developing flexible exploration,
drilling, and CAPEX alternatives, given the changes in the pricing environment,
and focusing the organization on the execution of the strategic and operating
plans. To that end, you agree to work on these efforts in conjunction with Pat
O’Bryan.


Our responsibilities:    Assuming you meet your responsibilities and remain with
us through February 28, 2015, the Compensation Committee and the Board of
Directors have approved, in addition to your base salary of $50,000 per month, a
one-time payment to you in the amount of $325,000.00. This payment will be
subject to payroll withholding taxes, and payment will be made to you no later
than March 6, 2015.


I appreciate your consideration in staying through February to help Pat best
position Fidelity to achieve maximum value upon future sale.
 
Sincerely,
 
/s/
 
David L. Goodin
 
President and CEO



Agreed:
/s/ J. Kent Wells
 
Dated:
January 22, 2015
 
J. Kent Wells
 
 
 
 



